DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 1252, 1253, 1254, and 1255 as described in the specification (¶0394). 1252, 1253, 1254, and 1255 are described as being HD map tiles  “..adjacent to top, bottom, left, and right sides of the first HD map tile 1251, respectively.” (¶0394).  However, Fig. 12A does not show this.  1251 and 1255 point to the same map tile, as do 1252 and (perhaps) 1254.  (It is hard to tell whether 1254 is supposed to point to one of the map tiles or to a road within the map tile.)  The top map tile of Fig. 12A remains unidentified, as does the one on the left.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
In addition, Figure 4 is described in the specification has having “each pillar 251f” [0091] but only the left-hand pillar is identified as such, with the equivalent right-hand pillar lacking a label. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 251h as shown on the left-hand of figure 3.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1022 as on the bottom-right hand side of Figure 10.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0014]: “…the map information including a plurality of layers of data an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle,…” should probably be “…the map information including a plurality of layers of data, an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle,…”
[0236]: “Electric Horzion” should be “Electric Horizon”.
[0259]: “…the eHorizon system (EHP)…” probably should not have the (EHP) added. The following sentence uses it for an Electronic Horizon Provider, which is a participant in the eHorizon system, but is not the system itself.
[0262] and [0264] are contradictory with regards to Fig. 8.  What does Fig. 8 show?  The overall structure of an eHorizon system, or the structure of an eHorizon Provider? 
Paragraph [0439]. “…external information for guiding a sign indicating the construction on a third lane 1 km ahead…”should probably be “external information for a guiding sign indicating the construction on a third lane 1 km ahead…”
[0434] “…If the fourth layer of the ADMS MAP includes information which is inconsistent with the fourth layer of the LDM data,…” should probably be “…If the fourth layer of the ADAS MAP includes information which is inconsistent with the fourth layer of the LDM data,…”
[0462] “…or is expected move,…” should be “…or is expected to move,…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-11,14-15, 17,19,and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0209801 Al (Stenz et al., hence Stenz) in light of KR 2018-0000672-A (Kim3) and in light of US 2017 /0067433 Al  (Ahn).
As for claim 1, Stenz teaches a path providing device configured to provide a path information to a vehicle, the device comprising: a communication unit configured to receive map information from a server; (System shown in Fig. 1; Fig. 1 Communications interface 135, map data 197)
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor; (Fig 1, 140, showing a perception system connected to the sensor array disposed in the vehicle)
and a processor configured to: identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, (Fig 4, shows vehicle in a multi-lane road; "the current path may progress in concert with the current lane on which the SDV travels, whereas the current route may diverge from the current path accordingly." [16]; "the trajectory data 126 can indicate that the vehicle control module 155 must change lanes or make a tum in order to proceed to the next road segment along the current route 139." [34])
generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path, (“As the SDV 100 travels along a given route, the perception engine 140 can access a current localization map 133 of a current road segment to compare the details of the current localization map 133 with the sensor data 115 in order to detect and identify any objects of interest, such as moving vehicles, pedestrians, bicyclists, and the like.” [0031]. “ In various examples, the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100" [0032]; "... the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment. The perception engine 140 can flag or otherwise identify any objects of interest in the live sensor data 115 that can indicate a potential hazard....the perception engine 140 can output a processed sensor view 141 indicating such objects of interest to a prediction engine 150, which can predict a path of each object of interest and determine whether the SDV control system 120 should respond or react accordingly."[0032])
update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path. ([32]describes avoiding a collision by dynamic calculation. Further details are given in [0064]-[0065]. Fig. 4 is showing an updated route as described in [0066].)
Stenz does not specifically teach that the map information induces multiple layers of data.  However, Kim3 teaches a path providing device configured to provide a path information to a vehicle, (“vehicle control apparatus” [0014]) the device comprising: a communication unit configured to receive map information from a server, ("...including: a communication unit configured to acquire positional information of the vehicle and to communicate with at least one of an external server and another vehicle; And a processor for controlling the communication unit to receive map information from the external server..." [0014])  the map information including a plurality of layers of data; (see Figs. 10a, 10b] [0292]-[0303]). 
It would have been obvious for one of ordinary skill in the art at the time of the application to have used the multi-layered data structure of Kim3 in the map system of Stenz.  Kim3 is implementing a data structure broken down into static information [0292], landmark information [0293], traffic related information [0294], and dynamic information [0295], which contains more information than normal static map information. The multi-layer structure allows for only parts of the map to be sent or used as necessary (e.g. the dynamic part only), which saves on data transfer. The motivation would be to allow for more advanced levels of data to be sent, while restricting the amount of data sent.
Stenz, as modified, does not teach wherein the processor is configured to control the interface unit to shut off or start an engine of the vehicle based on the autonomous driving visibility information while the vehicle is stationary.  However, this is standard of an Idle Stop and Go vehicle system, such as is demonstrated by Ahn.  Ahn teaches wherein the processor is configured to control the interface unit to shut off or start an engine of the vehicle based on the autonomous driving [information] while the vehicle is stationary.  (Stop-and-go: system starting up again after a certain delta T has elapsed. Figs. 8, 10; "The cost estimation unit may include an idle stop duration estimation unit to estimate a time for which an idle stop is maintained, based on at least one of a turn signal, traffic congestion information, traffic light information, and a distance between a traffic light and a vehicle." [0022]).  
It would have been obvious for one of ordinary skill in the art at the time of the application to have added the Idle Stop-and-Go system of Ahn into the vehicle path system of Stenz, using the multi-layered data structure of Kim3.  Since Idle Stop-and-Go systems are regularly used in eco-efficient driving (Ahn, [0005]), that would have been the motivation. 
As for claim 2,  Stenz, as modified, teaches wherein the processor is configured to: receive surrounding information of the vehicle through the communication unit, (Ahn:  mentions a traffic congestion information collection unit 111.  In the art this is carried out by some mechanism by which the density of the surrounding traffic can be determined; either from an external congestion measurement station (which requires a communication unit on the vehicle) or by direct V2V communication with other nearby vehicles (which also requires a communication unit)  determine a specific time based on the received surrounding information, and control the interface unit to restart the engine of the vehicle based on the specific time being elapsed while the engine of the vehicle is off. (Ahn: Figs.3, 8, 10; "The cost estimation unit may include an idle stop duration estimation unit to estimate a time for which an idle stop is maintained, based on at least one of a turn signal, traffic congestion information, traffic light information, and a distance between a traffic light and a vehicle." [0022]).
As for claim 3, Stenz, as modified, also teaches wherein the processor is configured to: select, based on a plurality of surrounding information being received, at least one surrounding information based on the optimal path, and determine the specific time using the selected surrounding information. (This would be satisfied if the optimal path of the vehicle would take it through an intersection controlled by a traffic light. Ahn mentions traffic light information in [0023]: “The signal processing unit may estimate the expected time of idle stop by matching one of directions of progress in a turn signal or a navigation system with traffic light information.”)
As for claim 8, Stenz,  as modified, also teaches wherein the processor is configured to control the interface unit to restart the engine of the vehicle based on a traffic signal in front of the vehicle changed while the engine of the vehicle is off. (Ahn: Figs.3, 8, 10; "The cost estimation unit may include an idle stop duration estimation unit to estimate a time for which an idle stop is maintained, based on at least one of a turn signal, traffic congestion information, traffic light information, and a distance between a traffic light and a vehicle." [0022])
As for claim 9, Stenz,  as modified, also teaches wherein the processor is configured to determine whether to execute an Idle Stop and Go function that shuts off or restarts the engine of the vehicle according to a predetermined condition that is based on the optimal path. (The predetermined condition may be a) level of congestion along optimal path, b) whether the optimal path goes through intersections involving traffic lights or not. Ahn mentions both as possibilities [0022]) 
As for claim 10, Stenz, as modified, also teaches wherein the processor is configured to determine whether to execute the Idle Stop and Go function based on the dynamic information included in the autonomous driving visibility information. (Kim3: mentions traffic light information (dynamic information) as being in one of the data layers used: “The third layer 1056 may include traffic-related information (for example, traffic light information, construction information, accident information, etc.) among information related to the road. The construction information and the accident information may include location information.” [0294]. Ahn: mentions the use of traffic light information in controlling the ISG system: “The idle stop control method may include estimating the expected time of idle stop by matching one of directions of progress in the turn signal or a navigation system with the traffic light information…”[0031]. 
As for claim 11, Stenz, as modified, also teaches wherein the processor is configured to determine whether to execute the Idle Stop and Go function based on at least one of characteristics of the road or characteristics of a road on which the vehicle is expected to travel (Ahn:  this could be satisfied by considering the level of congestion on a road as to whether to implement the ISG mode or not. Ahn shows this in Fig. 4 with the traffic congestion information collection unit (111)). 
As for claim 14, Stenz, as modified, also teaches wherein the processor is configured to control, based on the optimal path including a road unavailable for generating a path, the interface unit to not execute the Idle Stop and Go function. (If a road is unavailable for generating a path, the interface unit cannot execute the Idle Stop and Go function since the vehicle will not travel on said road. ) 
As for claim 15, Stenz, as modified, also teaches wherein the processor is configured to change the predetermined condition based on the optimal path. (Ahn’s ISG system contains different parameters which can be measured/used; see Figs. 3,4 and 8.  Depending on the optimal path the parameters may end up being different and the system may decide to not trigger the Idle Stop-and-Go mode at all (Fig. 10)). 
As for claim 17, Stenz, as modified, also teaches wherein the processor is configured to: control, while the vehicle is at a complete stop, the interface unit to shut off the engine of the vehicle based on the optimal path satisfied an engine-off condition, and control the interface unit to restart the engine of the vehicle based on the optimal path satisfied an engine-on condition while the engine of the vehicle is off.  (This is standard in engines controlled by ISG. Ahn shows (Fig. 10) turning off the engine if certain conditions are satisfied; and restarting after the estimated time (e.g. traffic light cycle) has elapsed.)
As for claim 19, Stenz teaches a path providing method, performed by a path providing device configured to provide path information to a vehicle, the method comprising: (System with data/information movement shown in Fig. 1; Fig. 1 Communications interface 135, map data 197. )
receiving, from a server, map information Fig. 1 Communications interface 135, map data 197)
receiving, from one or more sensors disposed at the vehicle, sensing information including an image received from an image sensor; (Fig 1, 140, showing a perception system connected to the sensor array disposed in the vehicle)
identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information; (Fig 4, shows vehicle in a multi-lane road; "the current path may progress in concert with the current lane on which the SDV travels, whereas the current route may diverge from the current path accordingly." [16]; "the trajectory data 126 can indicate that the vehicle control module 155 must change lanes or make a tum in order to proceed to the next road segment along the current route 139." [34])
determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information; (“As the SDV 100 travels along a given route, the perception engine 140 can access a current localization map 133 of a current road segment to compare the details of the current localization map 133 with the sensor data 115 in order to detect and identify any objects of interest, such as moving vehicles, pedestrians, bicyclists, and the like. In various examples, the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100" [0031]. That the optimal path contains lanes, see Fig. 4, which shows the lane of the original path and the new lane of the updated path.) 
generating autonomous driving visibility information and transmitting the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path; (“The perception engine 140 can flag or otherwise identify any objects of interest in the live sensor data 115 that can indicate a potential hazard....the perception engine 140 can output a processed sensor view 141 indicating such objects of interest to a prediction engine 150, which can predict a path of each object of interest and determine whether the SDV control system 120 should respond or react accordingly."[0032])
updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information. ([64]-[65] describes avoiding a collision by updating the path.  Fig. 4 is showing an updated route, as described in [0066])
Stenz does not specifically teach that the map information induces multiple layers of data.  However, Kim3 teaches a path providing method, performed by a path providing device configured to provide path information to a vehicle, the method comprising: (“vehicle control apparatus” [0014]) receiving, from a server, map information including a plurality of layers of data; (see Figs. 10a, 10b] [0292]-[0303]).
It would have been obvious for one of ordinary skill in the art at the time of the application to have used the multi-layered data structure of Kim3 in the map system method of Stenz.  Kim3 is implementing a data structure broken down into static information [0292], landmark information [0293], traffic related information [0294], and dynamic information [0295], which contains more information than normal static map information. The multi-layer structure allows for only parts of the map to be sent or used as necessary (e.g. the dynamic part only), which saves on data transfer. The motivation would be to allow for more advanced levels of data to be sent, while restricting the amount of data sent.
Stenz, as modified, does not teach generating a control command to shut off or restart an engine of the vehicle based on the autonomous driving visibility information while the vehicle is stationary.  However, this is standard of an Idle Stop and Go vehicle system, such as is demonstrated by Ahn.  Ahn teaches generating a control command to shut off or restart an engine of the vehicle based on the autonomous driving [information] while the vehicle is stationary. (Stop-and-go: system starting up again after a certain delta T has elapsed. Figs. 8, 10; "The cost estimation unit may include an idle stop duration estimation unit to estimate a time for which an idle stop is maintained, based on at least one of a turn signal, traffic congestion information, traffic light information, and a distance between a traffic light and a vehicle." [0022]).  
It would have been obvious for one of ordinary skill in the art at the time of the application to have added the Idle Stop-and-Go system of Ahn into the vehicle path system of Stenz, using the multi-layered data structure of Kim3.  Since Idle Stop-and-Go systems are regularly used in eco-efficient driving (Ahn, [0005]), adding the benefits of operating such a system would have been the motivation.
As for claim 20, Stenz, as modified, also teaches selecting at least one of the plurality of layers of data included in the autonomous driving visibility information, based on at least one of a function being executed by the electric component or a function to be executed by the electric component; and transmitting the selected layer to the electric component. ("...The processor 870 can generate the ADAS MAP necessary for the control of the vehicle using the information related to the vehicle received through the ADAS MAP received from the external server and the sensing unit 840." [0334]; control of vehicle as shown in Fig. 11a, "[0159] The vehicle driving apparatus 600 is an apparatus for electrically controlling the driving of various apparatuses in the vehicle 100.“)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stenz, in light of Kim3, and in light of Ahn, as applied to claim 2 above, and further in view of KR101567104B1 (Yu et al., hence Yu) and WO 2018163533 A1 (Aoi et al., hence Aoi).
As for claim 4, Stenz, as modified, does not specifically teach wherein the processor is configured to control the interface unit to provide notification information regarding the specific time in at least one of visual, auditory, or tactile manners. However, Yu teaches  wherein the processor is configured to control the interface unit to provide notification information regarding the [status of the ISG] in at least one of visual, auditory, or tactile manners. (Yu teaches a display showing the status of an Idle Stop-and-Go system: "ISG operation state and abnormal state are the forced idle stop by ISG, forced restart by ISG, stop of ISG system due to ISG function off signal, failure of ISG system, forced idle stop condition by ISG, forced by ISG Restart conditions and instructions for restricting restart are included. The display unit 15 displays the ISG operation state and the abnormal state under the control of the control unit 14."(pg. 4)) 
Yu does not go into detail as to the precise form of the signal on the display. However, having a display in a vehicle show a countdown until a particular mode of the vehicle is changed is known in the art, as is shown by Aoi. (Figs. 10-12 show possible displays; also see Abstract for explanation.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have used the countdown technique display of Aoi in the ISG status display system of Yu.  The motivation would be to provide more accurate information to the driver.
It also would have been obvious to one of ordinary skill in the art at the time of the application to have added the combined system of Aoi and Yu in the system of Stenz, as modified by Kim3 and Ahn.  Again, the motivation would have been to provide more accurate information to the driver concerning the status of the ISG system. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stenz, in light of Kim3, and in light of Ahn, as applied to claim 9 above, and further in view of JP2018031345A (Furuyama).
As for claim 12, Stenz, as modified, does not specifically teach wherein the processor is configured to control, based on a road expected to be merged into the road on which the vehicle is travelling being included in the optimal path, the interface unit to not execute the Idle Stop and Go function.  However, Furuyama teaches wherein the processor is configured to control, based on a road expected to be merged into the road on which the vehicle is travelling being included in the [path], the interface unit to not execute the Idle Stop and Go function. (As shown in Figs. 2,3. and outlined on pages 4-5.)  Furuyama does not specifically state that the path that the vehicle is travelling on is an optimal path, but whether the path is optimal or not is irrelevant with regards to the merging. 
It would be obvious to one of ordinary skill in the art at the time of the application to add the control of the ISG mode while merging as outlined by Furuyama to the system of Stenz, as modified. Merging vehicles quite often start and stop, or approach a road at a slow enough speed to trigger an ISG mode, so from the viewpoint of safety it is better to turn off any automatic ISG mode. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stenz, in light of Kim3, and in light of Ahn, as applied to claim 9 above, and further in view of US 2012/0143468 Al (Kim et al., hence Kim2).
As for claim 13, Stenz, as modified, does not specifically teach wherein the processor is configured to control, based on a parking lot being included in the optimal path, the interface unit to not execute the Idle Stop and Go function.  However Kim2 teaches wherein the processor is configured to control, based on a parking lot being included in the optimal path, the interface unit to not execute the Idle Stop and Go function. (Fig. 3, also [0017]-[0019] describes the situation where the vehicle enters the confines of a parking lot, in which case the ISG system is halted. If the optimal path enters a parking lot, this will occur.)
It would have been obvious to one of ordinary skill in the art at the time of the application to combine the system of Kim2 to the system of Stenz, as modified.  The motivation for including the system would be, as Kim2 mentions [0009], that in a parking lot the back-and-forth movement at a low speed will be constantly triggering the ISG system, thus reducing fuel efficiency, and the constant start-and-stop of the vehicle causes instability, such that safety is reduced. 
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stenz, in light of Kim3, and in light of Ahn, as applied to claim 15 above, and further in view of “Aeris Transformative Concepts” (NPL-Aeris) and US 2019/0310100 Al (Yang).
As for claim 16, Stenz, as modified, does not specifically teach wherein the processor is configured to: identify a first set of lanes and a second set of lanes among the plurality of lanes, based on the optimal path, the first set of lanes being available for executing the Idle Stop and Go function and the second set of lanes being unavailable for executing the Idle Stop and Go function, and change the predetermined condition based on at least one of the first set of lanes or the second set of lanes. However, this would occur in the case of implementing Eco-lanes, as outlined by NPL-Aeris.  Eco-lanes are dedicated lanes, similar to high-occupancy vehicle (HOV) lanes, on freeways that are optimized for the environment. “Once in the eco-lanes, drivers would be provided with speeds limits optimized for the environment. These ecospeed limits may be based on data collected from vehicles, such as vehicle location, speed, GHG and other emissions data using connected vehicle technologies. These eco-speed limits would be implemented to help to reduce unnecessary vehicle stops and starts by maintaining consistent speeds, thus reducing GHG and other emissions”(pg. 4)  If the eco-lanes contain constantly moving traffic, as their description above indicates, there is no need for implementing an ISG function in the vehicle.  An ISG mode is better used in stop-and-go traffic, either with high levels of congestion or with traffic lights. Thus NPL-Aeris teaches the first set of lanes being available for executing the Idle Stop and Go function and the second set of lanes being unavailable for executing the Idle Stop and Go function. The continuous dynamic updating of the eco-lane speed limits based on vehicle density and geo-fencing of the lanes is chang[ing] the predetermined condition based on at least one of the first set of lanes or the second set of lanes.
	(Yang, on the other hand, teaches to identify a first set of lanes and a second set of lanes among the plurality of lanes, based on the optimal path. Eco-lanes can be either fixed or dynamic with conditions (using geofencing.) Yang describes how to do lane grouping of a plurality of lanes: "Some implementations of the technology applies lane-group (i.e., a group of lanes) level information to determine optimal (e.g., having a lowest likely amount of traffic) routes and lanes in the routes. For example, the technology may identify groups of lanes, estimate traffic in the groups, and generate or otherwise optimize a lane or lane-group level route based on the estimated traffic."[0021] (underlining added.)) 
	However, if a set of lanes have been set aside as eco-lanes, such information would undoubtedly be included in the map data downloaded into the vehicle, just as maps contain information about HOV lanes.  This would allow the vehicle path finding system to identify a first set of lanes and a second set of lanes among the plurality of lanes, based on the optimal path.
	It would have been obvious to one of ordinary skill in the art at the time of the application to have used Yang as a method by which a set of lanes to be considered eco-lanes could have been determined, and then implement the requirements of an eco-lane as outlined by NPL-Aeris into the map data. The motivation would be, as NPL-Aeris mentions, to reduce GHG and other emissions. (Section 3.1)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stenz, in light of Kim3, and in light of Ahn, as applied to claim 9 above, and further in view of “Extended Electronic Horizon for Automated Driving” (NPL-Horita).
As for claim 18, Stenz, as modified, does not specifically teach wherein the autonomous driving visibility information includes of a plurality of layers of data, and wherein the processor is configured to selectively transmit at least one of the plurality of layers according to an electric component receiving the autonomous driving visibility information. However, NPL-Horita teaches wherein the autonomous driving visibility information includes of a plurality of layers of data, (Fig. 2)  and wherein the processor is configured to selectively transmit at least one of the plurality of layers according to an electric component receiving the autonomous driving visibility information. (NPL-Horita mentions assigning different data provision ranges for each map before transmission, in order to avoid sending unused data to the applications. (pg. 4) 
It would be obvious to one of ordinary skill in the art at the time of the application to have combined the selective transmission of maps as outlined by NPL-Horita together with the system of Stenz, as modified.  The motivation would be, as NPL-Horita mentions, to avoid sending unnecessary data. 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661